 Information to identify the case:
 Debtor 1              BENJAMIN H ISOM                                                     Social Security number or ITIN         xxx−xx−5813
                       First Name   Middle Name   Last Name                                EIN _ _−_ _ _ _ _ _ _
 Debtor 2              CYNTHIA E ISOM                                                      Social Security number or ITIN         xxx−xx−2535
 (Spouse, if filing)
                       First Name   Middle Name   Last Name                                EIN    _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court            EASTERN DISTRICT OF WASHINGTON Date case filed for chapter 7 3/5/19

 Case number:          19−00494−FPC7

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case − No Proof of Claim Deadline (12/15)
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot sue,
garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand
repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive
damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all, although debtors
can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the
address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov)

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of a
Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file with
the court.


                                                  About Debtor 1:                                  About Debtor 2:

 1. Debtor's full name                            BENJAMIN H ISOM                                  CYNTHIA E ISOM


 2. All other names used in the last 8
    years

 3. Address                                       2275 CAMERON LK RD                               2275 CAMERON LK RD
                                                  Okanogan, WA 98840                               Okanogan, WA 98840

 4. Debtor's attorney                             Steve A Zimmerman                                Contact phone 509 662−9602
     Name and address                             Steven A Zimmerman Law Offices
                                                  P O Box 1854
                                                  Wenatchee, WA 98807

 5. Bankruptcy trustee                            Matthew J Anderton                               Contact phone 509−469−6648
     Name and address                             Anderton Firm
                                                  PO Box 711
                                                  Yakima, WA 98907
     Pursuant to 11 USC § 701 and FRBP 2008, the bankruptcy trustee named above is appointed trustee of the estate to serve under the trustee's
     blanket bond. The appointment is effective the date of this notice. Gary W. Dyer, Assistant US Trustee

                                                                                                                 For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case − No Proof of Claim Deadline                       page 1




             19-00494-FPC7                Doc 6        Filed 03/05/19          Entered 03/05/19 11:43:28                     Pg 1 of 2
Debtor BENJAMIN H ISOM and CYNTHIA E ISOM                                                                                      Case number 19−00494−FPC7
 6.    Bankruptcy clerk's office                        904 W Riverside Ave, Suite 304                                 Hours: 8:30 AM − 4:30 PM
                                                        PO Box 2164                                                    Monday − Friday
       Documents in this case may be filed at           Spokane, WA 99201
       this address. You may inspect all records                                                                       Phone: (509) 458−5300
       filed in this case at this office or online at
       www.pacer.gov.
                                                                                                                       Date: March 5, 2019



 7.    Meeting of creditors                             April 2, 2019 at 12:00 PM                                      Location:

       Debtors must attend the meeting to be            The trustee convenes and presides at the meeting of            Red Lion Hotel, 1225 N.
       questioned under oath. In a joint case,          creditors − 11 USC § 341. The meeting may be                   Wenatchee Ave, Wenatchee,
       both spouses must attend. Creditors may          continued or adjourned to a later date. If so, the date
       attend, but are not required to do so.           will be on the court docket.                                   WA 98801



 8.    Presumption of abuse                             The presumption of abuse does not arise.

       If the presumption of abuse arises, you
       may have the right to file a motion to
       dismiss the case under 11 U.S.C. §
       707(b). Debtors may rebut the
       presumption by showing special
       circumstances.



 9.    Deadlines                                        File by the deadline to object to discharge                    Filing deadline:
                                                        or to challenge whether certain debts are                      June 3, 2019
       The bankruptcy clerk's office must               dischargeable:
       receive these documents and any
       required filing fee by the following
       deadlines.                                       You must file a complaint:
                                                        • if you assert that the debtor is not entitled to
                                                          receive a discharge of any debts under any of the
                                                          subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                          or

                                                        • if you want to have a debt excepted from discharge
                                                          under 11 U.S.C § 523(a)(2), (4), or (6).

                                                        You must file a motion:
                                                        • if you assert that the discharge should be denied
                                                          under § 727(a)(8) or (9).




                                                        Deadline to object to exemptions:                              Filing deadline:
                                                        The law permits debtors to keep certain property as            30 days after the conclusion of the
                                                        exempt. If you believe that the law does not authorize         meeting of creditors.
                                                        an exemption claimed, you may file an objection.



 10. Proof of claim                                     No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
                                                        If it later appears that assets are available to pay creditors, the clerk will send you another notice telling
                                                        you that you may file a proof of claim and stating the deadline.
       Please do not file a proof of claim unless
       you receive a notice to do so.



 11. Creditors with a foreign                           If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the
     address                                            court to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy
                                                        law if you have any questions about your rights in this case.



 12. Exempt property                                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                        distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list
                                                        at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not
                                                        authorize an exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office
                                                        must receive the objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case − No Proof of Claim Deadline                                          page 2




            19-00494-FPC7                     Doc 6        Filed 03/05/19               Entered 03/05/19 11:43:28                         Pg 2 of 2
